Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,196,106 (Pierce) (hereinafter “Pierce”) in view of U.S. Patent No. 6,524,179 (Perkitny et al.) (hereinafter “Perkitny”).
Regarding claim 1, Figs. 1-6 of Pierce show an output hopper (Fig. 1) comprising: 
a cavity (unnumbered hollow inside element 104) to receive media units (e.g., coins) from an output of a media processing device (100), the cavity (unnumbered hollow inside element 104) to cause the media units (coins) to form a stack in a first direction (up); 
a first door (including 110 and 104) pivotably movable between a closed position (position in Fig. 1) and an open position (position in Fig. 3), the first door (including 110 and 104) to retain the media units (coins) in the cavity (unnumbered hollow inside element 104) when in the closed position (position in Fig. 1), wherein the first door (including 110 and 104) is configured to pivot on a first axis (vertical axis) substantially parallel to the first direction (up); wherein: 
the first door (including 110 and 104) includes a first cutout (410) at a first top edge of the first door (including 110 and 104), and
wherein the media units (coins) contact the first door (including 110 and 104) when received by the cavity (unnumbered hollow inside element 104) which causes the media units (coins) to align atop each other in the stack.  See aligned coins in Fig. 1.  Pierce teaches most of the limitations of claim 1 including the first cutout (410), but does not explicitly show that the first cutout (410) allows the media units to spill over the first 
Figs. 10-11 of Perkitny show that it is well-known in the art to provide an output hopper (Fig. 11) with a cutout (top of element 70A) having first top edge that is arranged to allow media units (coins) to spill over the first top edge when a capacity of a cavity (cavity inside 70A) is exceeded, for the purpose of not having to stop a coin discharge apparatus from outputting coins into the hopper when the cavity is full.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Pierce apparatus with a cutout that has a first top edge that allows media units (coins) to spill over the first top edge when a capacity of the cavity (unnumbered hollow inside element 104) of Pierce is exceeded, for the purpose of allowing the Pierce apparatus to continue operating and outputting media units to the cavity after the cavity (22) becomes full, as taught by Perkitny.  
Regarding claim 2, Figs. 1-6 of Pierce show that the first direction (up) extends away from a bottom surface of the output hopper (Fig. 1). 
Regarding claim 3, Figs. 1-6 of Pierce show that the cavity (unnumbered hollow inside element 104) is configured such that the media units (coins) rest on the bottom surface. 
Regarding claim 4, Figs. 1-6 of Pierce show that the bottom surface of the output hopper (Fig. 1) includes a recess (402 or 404) configured to provide space between the bottom surface and a surface of a bottommost one of the media units (coins).
Regarding claim 6, as best understood, operating the Pierce apparatus such that the media units spill over the cavity (unnumbered hollow inside element 104), according Perkitny, results a first retaining portion (inner surface of 104) of the first door (including 110 and 104) being  configured to engage a minor edge of the media units (coins), when in the first door (including 110 and 104) is in the closed position, as set forth in claim 6.  The coins spilling over have minor edges that contact the first retaining portion (inner surface of 104). 
Regarding claim 7, MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  The recitation “wherein the first axis intersects a media unit plane defined by a surface of one of the media units” in claim 7 depends upon the material or article worked upon by the structure being claimed.  Since this recitation depends upon the material or article worked upon by the structure being claimed, this recitation does not patentably distinguish claim 7 from the prior art apparatus of Pierce in view of Perkitny.  For example, specially shaped media units can be placed in the apparatus of Pierce in view of Perkitny in order to meet axis limitations set forth in claim 7.
Regarding claim 8, Figs. 1-6 of Pierce disclose a method of collection for output media units (coins = medium for purchasing things) from a media processing device (Fig. 1), wherein the method comprises: 
receiving a plurality of media units (coins) from the media processing device (including 100) into an output hopper (Fig. 3), wherein the plurality of media units (coins) forms a stack in the output hopper (Fig. 3); 
retaining the plurality of media units (coins) within the output hopper (Fig. 3) via a first door (including 110 and 104) of the output hopper (Fig. 3), the first door (including 110 and 104) of the output hopper (Fig. 3) having a cutout (410) in a top edge of the first Pierce discloses all of the limitations of claim 8, except for spilling out media units from the top of the stack through the cutout once the height of the stack exceeds the height of a height of the first door, reaching the cutout, as claimed.
Figs. 10-11 of Perkitny show that it is well-known in the art to provide an output hopper (Fig. 11) with a cutout (top of element 70A) that spills out media units (coins) from the top of a stack (stack of coins in Fig. 11) through the cutout (top of element 70A) once the height of the stack reaches the cutout (top of element 70A), for the purpose of not having to stop a coin discharge apparatus from outputting coins into the hopper when the height of the stack of coins exceeds that of the cavity.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to continue to operate the Pierce apparatus such that media units (coins) from the top of the stack spill through the cutout once the height of the stack reaches the cutout, for the purpose of allowing the Pierce apparatus to continue operating and outputting media units to the cavity after the cavity (unnumbered hollow inside element 104) becomes full, as taught by Perkitny.  
Regarding claim 9, Figs. 1-6 of Pierce disclose that the first door (including 110 and 104) is moved to an open position (open position in Fig. 3) in a first rotational direction about a first axis.
Pierce disclose that the first axis is substantially parallel to a direction (up) in which media units (coins) are stacked in a cavity (unnumbered hollow inside element 104) of the output hopper (Fig. 3). 
Regarding claim 11, MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  The recitation “wherein the first axis intersects a media unit plane defined by a surface of one of the media units” in claim 11 depends upon the material or article worked upon by the structure being claimed.  Since this recitation depends upon the material or article worked upon by the structure being claimed, this recitation does not patentably distinguish claim 11 from the prior art apparatus of Pierce in view of Perkitny.  For example, specially shaped media units can be placed in the apparatus of Pierce in view of Perkitny in order to meet axis limitations set forth in claim 11.
Regarding claim 12, as best understood, Figs. 1-6 of Pierce disclose that the media units (coins) are outputted from the media processing device (including 100) at a different position than the cutout (unnumbered hollow inside element 104) such that the media units (coins) spill from the stack before blocking the media unit output location. 
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Perkitny as applied to claim 1 above, and further in view of World  Publication No. 99/23615 (hereinafter “WO’615”).  Pierce in view of Perkitny teach all of the limitations of claim 5, except for biasing the first door, as claimed.
WO’615 explicitly teaches that it is known in the art to spring bias a door toward a closed position, e.g., to ensure that the door normally stays closed, as shown in WO’615.  See, e.g., page 7 of WO’615.  It would have been obvious to one having Pierce closed, for the purpose of ensuring that the door (including 110 and 104) normally stays closed.
Response to Arguments
5.	Applicant’s arguments, see pages 4-5 of the response, filed 11/10/21, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claims 1-4 and 6-12 over U.S. Patent No. 9,196,106 (Pierce) (hereinafter “Pierce”) in view of U.S. Patent No. 6,524,179 (Perkitny et al.) (hereinafter “Perkitny”).  Also, a new ground(s) of rejection is made of claim 5 over Pierce in view of Perkitny as applied to claim 1 above, and further in view of World  Publication No. 99/23615 (hereinafter “WO’615”).   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3653